Citation Nr: 0116644	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-02 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Dallas, 
Texas


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment received on December 6, 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had 28 years active military service ending with 
his retirement in March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a July 1999 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Dallas, Texas, Medical Center (MC) which denied 
the veteran's request for payment of expenses for 
unauthorized medical services provided on December 6, 1998.  
A notice of disagreement was received in September 1999; 
a statement of the case was issued in January 2000; and a 
substantive appeal was received in February 2000.  A personal 
hearing was conducted in June 2000.


REMAND

The veteran was treated at the East Texas Medical Center 
(ETMC) emergency room on December 6, 1998, with a diagnosis 
of hypertensive episode and occasional premature atrial 
contractions.  At the time of this treatment, service 
connection had been established for, among other things, 
recurrent pericarditis with generalized arteriosclerosis.  
The veteran's reimbursement claim has been denied on the 
basis that the treatment was not for a service-connected 
disability.  By rating decision in April 2001, the Waco, 
Texas, VA Regional Office subsequently granted service 
connection for hypertension as due to service-connected 
pericarditis with generalized arteriosclerosis effective from 
July 25, 2000.  However, the United States Court of Appeals 
for Veterans Claims (Court) has indicated that that expenses 
of unauthorized medical care rendered prior to the effective 
date of an award of service connection may not be reimbursed.  
Argo v. Derwinski, 2 Vet.App. 509, 510 (1992); Cotton v. 
Brown, 7 Vet.App. 325, 327 (1995).  

Reimbursement of unauthorized private medical care and 
expenses may be paid for an adjudicated service-connected 
disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  Such medical care or expenses 
must be incurred in a medical emergency and when federal 
facilities are unavailable.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.  Failure to satisfy any one of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993).

After reviewing the record, the Board believes that a 
question of some medical complexity is presented.  
Specifically, further development is necessary to reach an 
informed decision as to whether the hypertensive episode and 
occasional premature atrial contractions treated on December 
6, 1998, should be considered a nonservice-connected 
disability associated with and aggravating an adjudicated 
service-connected disability.

In view of the need for further development as noted above, 
the Board also points out that review of the record and 
appropriate action to ensure compliance with the Veterans 
Claims Assistance Act of 2000 is also appropriate. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran's claims files should be 
reviewed and all necessary action 
undertaken to comply with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000.  

2.  The claims file should be reviewed by 
a VA cardiovascular specialist, to 
specifically include the records of the 
private treatment on December 6, 1998, 
and all records pertinent to the 
veteran's already service-connected 
recurrent pericarditis with generalized 
arteriosclerosis.  After such review is 
completed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the hypertensive 
episode and occasional premature atrial 
contractions treated on December 6, 1998, 
was associated with and aggravating the 
veteran's service-connected recurrent 
pericarditis with generalized 
arteriosclerosis.  

3.  After completion of the above, the 
record should be reviewed a determination 
made as to whether the criteria for 
reimbursement for or payment of the 
private medical expenses in question have 
been met.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to develop a matter of medical 
complexity.  The veteran and his representative have the 
right to submit additional evidence and argument in support 
of the matters addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



